Case 4:21-cv-00275-ALM-CAN Document 13 Filed 08/31/21 Page 1 of 1 PageID #: 36

                              United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

  TYESHA N. ISOM                                  §
                                                  §   Civil Action No. 4:21-CV-275
  v.                                              §   (Judge Mazzant/Judge Nowak)
                                                  §
  INFINITY COUNTY MUTUAL                          §
  INSURANCE KEMPER AUTO                           §

                  MEMORANDUM ADOPTING REPORT AND
           RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

         Came on for consideration the report of the United States Magistrate Judge in this action,

  this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

  On July 20, 2021, the report of the Magistrate Judge (Dkt. #11) was entered containing proposed

  findings of fact and recommendations that Plaintiff Tyesha N. Isom’s claims against Defendant

  Infinity County Mutual Insurance Kemper Auto be dismissed without prejudice under Federal

  Rules of Civil Procedure 4(m) and 41(b). Plaintiff acknowledged receipt of the report on July 23,

  2021 (Dkt. #12).

         Having received the report of the United States Magistrate Judge, and no objections thereto

  having been timely filed, the Court is of the opinion that the findings and conclusions of the

  Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and

  conclusions of the Court.

         It is therefore ORDERED that Plaintiff Tyesha N. Isom’s claims against Defendant

. Infinity County Mutual Insurance Kemper Auto are DISMISSED WITHOUT PREJUDICE.

         All relief not previously granted is DENIED.

         The Clerk is directed to CLOSE this civil action.

         IT IS SO ORDERED.
          SIGNED this 31st day of August, 2021.




                                        ___________________________________
                                        AMOS L. MAZZANT
                                        UNITED STATES DISTRICT JUDGE
